Appeal by the defendant from a judgment of the Supreme Court, Queens County (Brennan, J.), rendered June 27, 1984, convicting him of attempted criminal possession of a forged instrument in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the case is remitted to the Supreme Court, Queens County, to hear and report on the defendant’s application to withdraw his plea of guilty, and the appeal is held in abeyance in the interim.
When an application is made to withdraw a guilty plea, the court should make reasonable inquiry to determine whether the application has merit (see, People v Tinsley, 35 NY2d 926; cf., People v Frederick, 45 NY2d 520). In this case, the defendant sought to withdraw his guilty plea at sentencing. The court’s summary denial of the application, without affording the defendant an opportunity to advance his claim, was improper (see, People v Rodriguez, 90 AD2d 489). However, we note that the defendant’s contentions that his plea was not knowingly and voluntarily entered and that it was based upon a factually insufficient allocution are without merit (see, People v Harris, 61 NY2d 9; People v Clairborne, 29 NY2d 950). We also find no merit to the defendant’s attack upon his adjudication as a predicate felon (see, People v Harris, supra; People v Depeyster, 115 AD2d 613). Thompson, J. P., Lawrence, Rubin, Kunzeman and Sullivan, JJ., concur.